DETAILED ACTION
	Applicant’s amendments to the claims, filed 10/5/2021, were received. Claims 1, 2, 3, 4, 6, 9, 10, and 12 were amended. Claim 11 was canceled. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-12 in the reply filed on 6/22/2021 is acknowledged.
Claim 13 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/22/2021.

Claim Interpretation
No limitations are interpreted under 35 U.S.C. 112(f) since the claims have been amended such that no limitations currently meet the 3-prong analysis. See MPEP 2181.
	


	


Claim Rejections - 35 USC § 102
Claims 1, 2, 3, 4, 5, 10, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kusunoki (US 20040207671).

	The expression “being kept constant” in the limitation “the drive of the actuator in the shaking operation and the drive of the actuator in the discharge operation being kept constant” in claim 1 has been interpreted in view of Applicant’s specification to refer to “each time the droplet is discharged, the controller 5 constantly applies to the drive partition wall 14 the same shaking waveform that applies the voltage (-V1) for the specific length of time in the shaking operation and the shaking step, and the controller 5 constantly applies to the drive partition wall 14 the same discharge waveform that applies the voltage V2 for a specific length of time and then the voltage (-V3) for a specific length of time in the discharge operation and the discharge step” (Spec., para 0058-0060; Drawings, Figs. 5A,B).

	Regarding claim 1, Kusunoki teaches an inkjet head 112 (coating device) capable of coating a substrate with an ink (coating liquid) to form a coating pattern (para 0161, 0172-0173; see for example Figs. 21 and 22), the head 112 (coating device) comprising: 
a nozzle 107 configured to discharge droplets of the ink (coating liquid) (para 0173; see for example Fig. 22); 

a controller 114 configured to control a drive of the piezoelectric vibrator 102 (actuator) (para 0172, 0175), for each discharge of the ink (coating liquid), the controller 114 being configured to cause the piezoelectric vibrator 102 (actuator) to perform: 
a shaking operation 200,201 that is configured to generate a pressure wave in the ink (coating liquid) inside the nozzle 107 to an extent that a droplet is not discharged from the nozzle 107 and the ink (coating liquid) is shaken in the nozzle 107 (para 0175, 0176; see for example Fig. 23), and 
a discharge operation 203,204 that is configured to generate a pressure wave in the ink (coating liquid) inside the nozzle 107 to an extent that the droplet is discharged from the nozzle 107 after the shaking operation 201 (para 0175, 0177; see for example Fig. 23).

	Kusunoki further teaches changing a waiting time 202 (i.e., “Pws”) (para 0175; see for example Fig. 23) between the shaking operation 200,201 and the discharge operation 203,204 based on a discharge amount Mj of the ink droplet (coating liquid) (para 0178; see for example Fig. 24), while keeping the drive of the piezoelectric vibrator 102 (actuator) in the shaking operation 200,201 and the drive of the piezoelectric vibrator 102 (actuator) in the discharge operation 203,204 constant regardless of the discharge amount Mj of the ink droplet, to evaluate the ink discharge speed Vj and the ink discharge amount Mj while changing the waiting time 202 (i.e., “Pws”) (para 0178; see for example Fig. 24).

Regarding claim 2, Kusunoki further teaches that the vibrator 102 includes a piezoelectric actuator, and is configured to generate a pressure wave in the ink (coating liquid) inside the nozzle 107 by applying voltage to the piezoelectric vibrator 102 (actuator) to change volume within the nozzle 107 (para 0173-0174).

Regarding claim 3, Kusunoki further teaches that the controller 114 is configured to control the drive of the piezoelectric vibrator 102 (actuator) according to a shaking waveform 200,201 during the shaking operation and according to a discharge waveform 203,204 during the discharge operation (para 0175; see for example Fig. 3), with the shaking waveform 200,201 being different from the discharge waveform 203,204 (para 0175-0177; see for example Fig. 3).

Regarding claim 4, Kusonoki further teaches that the controller 114 is configured to cause the piezoelectric vibrator 102 (actuator) to reduce the volume of the nozzle 107  for a specific length of time according to element 200 of the shaking waveform 200,201 during the shaking operation (para 0176; see for example Fig. 23).

Regarding claim 5, Kusonoki further shows that the shaking waveform 200,201 has a pulse with a predetermined voltage Vps for the specific length of time (see for example Fig. 23). 



Regarding claim 12, the waiting time (i.e., “Pws”) between the shaking and discharge operations is capable of being adjusted for each discharge of the droplet, since Kusonaki teaches that the controller 114 controls the piezoelectric actuator 102 (para 0172), and the controller 114 is disclosed as a microcomputer and thus capable of executing either the same or different waiting times (i.e., “Pws”) for each discharge of the droplet (see MPEP 2114).

Claim Rejections - 35 USC § 103
Claims 6, 7, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kusunoki (US 20040207671) as applied to claim 3 above, and in further view of Hosono (USP 20060238554, already of record).
Regarding claims 6, 7, 8, and 9, Kusonoki further teaches reducing the volume of the nozzle according to element 203 of the discharge waveform 203, 204 during the discharge operation (para 0177; see for example Fig. 23).


	However, Hosano teaches a recording period part T12 comprising a shaking operation, via pulse-wave PS2 (shaking waveform), to vibrate the ink meniscus (para 0082), followed by a pulse-wave PS3 (discharge waveform) at recording period part T13 (para 0077-0081; see for example Fig. 5). Hosano further discloses that the pulse-wave PS3 (discharge waveform) comprises both elements P11-13 (first pulse) with a first predetermined voltage and elements P13-15 (second pulse) with a second predetermined voltage, such that a piezoelectric vibrating member 15 (actuator) causes the volume of the nozzle chamber 16 to increase before reducing the volume of the nozzle chamber 16, for the benefit of rapidly changing the nozzle chamber volume to achieve drop ejection (para 0081). Hosano further shows that the first predetermined voltage of elements P11-P13 (first pulse) of pulse-wave PS3 (discharge waveform) has an opposite polarity to the second predetermined voltage of elements P13-15 (second pulse) of pulse-wave PS3 (discharge waveform) (see for example Fig. 5), and teaches that member 15 (actuator) increases the volume of the nozzle chamber 16 at a timing of the first pulse and reduces the volume of the nozzle chamber 16 at a timing of the second pulse (para 0081; see for example Fig. 5). An express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982) (see MPEP 2144.06). Thus, it would have been obvious to a person of ordinary skill in the art before .
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAH-WEI YUAN can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES CAPOZZI/Primary Examiner, Art Unit 1717